Exhibit 10.4
Unfunded Supplemental Benefit Plan
for Salaried Employees
Vulcan Materials Company
December 11, 2008

 



--------------------------------------------------------------------------------



 



Contents

 
Article 1. Establishment and Purpose
 
Article 2. Definitions
 
Article 3. Administration
 
Article 4. Eligibility and Participation
 
Article 5. Supplemental Thrift Benefits
 
Article 6. Supplemental Retirement Benefits
 
Article 7. Rabbi Trust
 
Article 8. Change in Control
 
Article 9. Beneficiary Designation — Supplemental Thrift Benefits
 
Article 10. Withholding Taxes
 
Article 11. Amendment and Termination
 
Article 12. Miscellaneous

 



--------------------------------------------------------------------------------



 



Vulcan Materials Company
Unfunded Supplemental Benefit Plan for Salaried Employees
Article 1. Establishment and Purpose
     1.1 Establishment. Vulcan Materials Company, a New Jersey corporation,
hereby amends and restates, effective as of December 11, 2008 (the “Effective
Date”), the Vulcan Materials Company Unfunded Supplemental Benefit Plan for
Salaried Employees (the “Plan”).
     1.2 Purpose. The primary purpose of the Plan is to make up for the
reduction in benefits attributable to the tax-qualified plan limits of the Code,
including Section 401(a)(17) and Section 415, and as a result of elective
deferrals under the Vulcan Materials Company Executive Deferred Compensation
Plan.
Article 2. Definitions
     2.1 Definitions. Whenever used herein, the following terms shall have the
meanings set forth below, and when the meaning is intended, the term is
capitalized:

  (a)   “401(k) Plan” means the Vulcan Materials Company 401(k) and
Profit-Sharing Retirement Plan. All references to the 401(k) Plan (including the
term “Alternate Profit-Sharing Contribution”) shall be effective beginning
July 15, 2007.     (b)   “Alternate Matching Contribution” means, with respect
to any Participant, an amount equal to (i) the Matching Contribution that would
have been made to the Investment Account (as such term is defined in the Thrift
Plan and in the 401(k) Plan) of the Participant for a given month were it not
for the application of such Limitations, minus (ii) the Matching Contribution
made to the Investment Account of such Participant for such month, after
application of the Limitations.     (c)   “Alternate Profit-Sharing
Contribution” means, with respect to any Participant, an amount equal to (i) the
Profit-Sharing Contribution that would have been made to the Investment Account
(as such term is defined in the 401(k) Plan) of the Participant for a given
month were it not for the application of such Limitations, minus (ii) the
Profit-Sharing Contribution made to the Investment Account of such Participant
for such month, after application of the Limitations.     (d)   “Board” or
“Board of Directors” means the Board of Directors of the Company.     (e)  
“Change in Control” means a change in control as defined in regulations or other
guidance under Section 409A of the Code.:     (f)   “CEO” means the Chief
Executive Officer of the Company.

 



--------------------------------------------------------------------------------



 



  (g)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     (h)   “Committee” means the Compensation Committee of the Board (or
any other committee designated by the Board that is eligible to administer the
Plan in accordance with Rule 16b-3 under the Exchange Act).     (i)   “Company”
means Vulcan Materials Company and also includes any Employing Company (as such
term is defined in the Retirement Plan).     (j)   “Company Stock” means the
common stock of the Company.     (k)   “Early Retirement” shall have the same
meaning as defined under the Retirement Plan.     (l)   “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.  
  (m)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.  
  (n)   “Limitations” means:

(i) the limitations set forth in Section 415 of the Code;
(ii) the Section 401(a)(17) Limit; and
(iii) the reduction in the compensation that is taken into account under the
Thrift Plan, the 401(k) Plan, and the Retirement Plan (determined without regard
to the Section 401(a)(17) Limit) to the extent that the reduction is
attributable to the Participant’s election to defer such compensation on a
nonqualified basis under Section 5.1 of the Vulcan Materials Company Executive
Deferred Compensation Plan, provided that, the Limitation applied in the
calculation of Supplemental Retirement Benefits shall be take into account such
deferred compensation only to the extent that such compensation exceeds the
Section 401(a)(17) Limit.

  (o)   “Matching Contribution” shall have the same meaning as defined under the
Thrift Plan.     (p)   “Normal Retirement Date” shall have the same meaning as
defined under the Retirement Plan.     (q)   “Participant” means any key
management employee of the Company who has been approved by the Committee for
participation in the Plan under Section 4.1.     (r)   “PBGC” means the Pension
Benefit Guaranty Corporation.     (s)   “Plan Year” means the period of 12
consecutive months beginning each January 1 and ending December 31.

 



--------------------------------------------------------------------------------



 



  (t)   “Rabbi Trust” means a grantor trust, as described in Section 677 of the
Code, that is established by the Company as provided in Article 7.     (u)  
“Rabbi Trust Agreement” means the instrument establishing the Rabbi Trust, as
such instrument may be amended from time to time.     (v)   “Retirement Plan”
means the Retirement Income Plan for Salaried Employees of Vulcan Materials
Company, as the same may be from time to time amended.     (w)   “Section 401(k)
Limit” means the dollar limit imposed by Section 401(a)(17) of the Code on the
amount of compensation which may be taken into account under the Thrift Plan,
the 401(k) Plan, and the Retirement Plan.     (x)   “Supplemental Retirement
Benefits” means the benefits that are payable under Sections 6.1 or 6.2 of the
Plan.     (y)   “Supplemental Thrift Benefits” means the benefits that are
payable under Article 5 of the Plan.     (z)   “Termination of Employment
Service” shall have the same meaning as defined under the Retirement Plan (as in
effect on December 31, 2008), provided that a Termination of Employment Service
shall occur only upon a “separation from service” within the meaning of
Section 409A of the Code.     (aa)   “Thrift Plan” means the Vulcan Materials
Company Thrift Plan for Salaried Employees, as the same may be from time to time
amended.     (bb)   “Vested” shall have the same meaning as defined under the
Retirement Plan.     (cc)   “Vesting Date” shall have the same meaning as
defined under the Retirement Plan.

     2.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term shall include the feminine, the plural shall include the
singular, and the singular shall include the plural.
Article 3. Administration
     3.1 The Committee. The Plan shall be administered by the Committee. In no
event shall any member of the Committee be a Participant.
     3.2 Authority of the Committee.
               (a) Subject to the terms of the Plan, the Committee shall have
full power and discretionary authority (i) to determine the terms and conditions
of each Participant’s participation in the Plan, (ii) to construe and interpret
the Plan and any agreement or instrument entered into under the Plan, (iii) to
establish, amend, and waive rules and regulations for the Plan’s administration,
(iv) subject to the provisions of Article 11, to amend the Plan and any
agreement or instrument entered

 



--------------------------------------------------------------------------------



 



into under the Plan or to terminate the Plan, (v) to appoint and remove the
trustee and the recordkeeper for the Rabbi Trust, and to direct the trustee and
the recordkeeper with respect to their duties under the agreements pertaining to
the Rabbi Trust, and (vi) to make any other determinations that may be necessary
or advisable for the administration of the Plan, provided that the Committee
shall not have authority to alter the time or form of payment of a Participant’s
Supplemental Thrift Benefits and Supplemental Retirement Benefits except as
permitted under Section 409A of the Code.
               (b) To the extent permitted by law, the Committee (i) may
delegate any or all of its authority granted under the Plan to one or more
executives of the Company (provided that no executive of the Company who is a
Participant shall exercise any authority with respect to his own participation
in the Plan) and (ii) may designate one or more individuals who are not
Participants (but who may be employees of the Company) to carry out ministerial
duties related to the administration of the Plan, except that the Committee
shall not delegate responsibility for any matter involving a person subject to
Section 16 of the Exchange Act if a decision by the Committee as to such matter
would have the effect of exempting a transaction under the Plan from the
application of Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or any
successor rule thereunder.
     3.3 Decisions Binding. All determinations and decisions of the Committee
(or of any person to whom the Committee has delegated its authority) under the
Plan, including questions of construction and interpretation, shall be final,
conclusive, and binding on the employees of the Company, the Participants and
their beneficiaries and estates. Whenever the Plan authorizes the Committee or
any other person to exercise discretion with respect to any matter, such
discretion may be exercised in the sole and absolute discretion of the Committee
or such person, subject only to the terms of the Plan and applicable
requirements of law.
Article 4. Eligibility and Participation
     4.1 Eligibility. Persons eligible to participate in this Plan shall be
limited to full-time, salaried employees of the Company, who are determined to
be “key employees” by the CEO and who are approved for participation by the
Committee. Further, to be eligible, an employee must be among a select group of
management or highly compensated employees of the Company, such that the Plan
qualifies for a “top hat” exemption under Title I of ERISA, as further described
in Section 12.3 herein.
     4.2 Participation. Unless otherwise determined by the Committee,
Participants in the Plan shall be eligible to receive both Supplemental Thrift
Benefits and, except employees hired by the Company after July 15, 2007,
Supplemental Retirement Benefits. Employees who have been approved for
participation in the Plan shall be notified in writing of such approval as soon
as administratively practicable thereafter.

 



--------------------------------------------------------------------------------



 



Article 5. Supplemental Thrift Benefits
     5.1 Participant Accounts.
          (a) The Company shall establish and maintain a separate bookkeeping
account for the Alternative Matching Contributions and Alternative
Profit-Sharing Contributions, and the investment returns thereon, of each
Participant (a “Supplemental Thrift Benefits Account Balance”). Each Participant
shall be furnished with a statement of his account balance at least annually.
          (b) The establishment and maintenance of such accounts by the Company
shall not be construed as entitling any Participant to any specific assets of
the Company. The rights of Participants to receive any distribution under the
Plan shall be an unsecured claim against the general assets of the Company.
     5.2 Alternative Matching Contributions.
          (a) If under the Thrift Plan or 401(k) Plan (as applicable to the
Participant) a Matching Contribution to a Participant is reduced by the
application of the Limitations, such Participant shall be entitled to have an
Alternative Matching Contribution credited to the Participant’s Supplemental
Thrift Benefits Account Balance. Such credit shall be made at the same time as
the Matching Contribution (as so reduced) is made to the Participant under the
Thrift Plan or 401(k) Plan. A Participant’s action or inaction during a Plan
Year does not affect the amount of the Participant’s Alternative Matching
Contribution because the Participant may not change his or her deferred election
for a Plan Year pursuant to the Thrift Plan after the last day of the preceding
Plan Year.
          (a) If under the 401(k) Plan a Profit-Sharing Contribution to a
Participant is reduced by the application of the Limitations, such Participant
shall be entitled to have an Alternative Profit-Sharing Contribution credited to
the Participant’s Supplemental Thrift Benefits Account Balance. Such credit
shall be made at the same time as the Profit-Sharing Contribution (as so
reduced) is made to the Participant under the 401(k) Plan.
     5.3 Investment Return.
     (a) Each Participant’s Supplemental Thrift Benefits Account Balance under
the Plan shall be deemed invested, at the Participant’s election, in any
investment funds that are available for the investment of the Participant’s
Matching Contributions Account under the Thrift Plan. A Participant shall make
an investment election (or change a previous election) in writing in a manner
acceptable to the Committee, and the Committee may adopt such rules and
procedures for the deemed investment of Participants’ Supplemental Thrift
Benefits Account Balances as the Committee considers necessary or appropriate.
An investment election shall be effective for all amounts subsequently credited
to the Participant’s Supplemental Thrift Benefits Account Balance until the
Participant makes a new investment election. If a Participant has not made an
investment election, the Participant’s Supplemental Thrift Benefits Account
Balance shall be deemed invested and reinvested in the same proportions among
such investment funds as is the Matching Contributions Account of the
Participant under the Thrift Plan, subject to such restrictions and limitations
as the Committee may deem necessary or appropriate.

 



--------------------------------------------------------------------------------



 



               (b) Each Participant shall be entitled to an investment return
based on the deemed investment of the Participant’s Supplemental Thrift Benefits
Account Balance, which shall be adjusted at such times and in such manner as the
Committee deems appropriate to reflect the investment results of the investment
funds in which such balance is deemed invested.
               (c) The Company shall have no obligation to invest any amounts in
the investment funds in which the Supplemental Thrift Benefits Account Balances
of Participants are deemed invested.
     5.4 Charges Against Accounts. All payments made to a Participant under the
Plan shall be charged against such Participant’s Supplemental Thrift Benefits
Account Balance when and as made.
     5.5 Distributions.
               (a) Except as provided in paragraph (b), a Participant’s
Supplemental Thrift Benefits Account Balance shall be distributed to the
Participant in the form of a single lump-sum cash payment. Such distribution
shall be made in the seventh month after the Participant’s Termination of
Employment Service.
               (b) An individual who is a Participant on December 31, 2006, and
whose Supplemental Thrift Benefits do not begin to be paid on or before
December 31, 2006, may elect a form of payment and a time of payment with
respect to the Participant’s Supplemental Thrift Benefits Account Balance as
described in this paragraph. The participant may elect to receive the
Participant’s Supplemental Thrift Benefits Account Balance in the form of a
single lump-sum payment or annual installments over a period of fifteen years
(with each installment payment equal to the Participant’s remaining Supplemental
Thrift Benefits Account Balance as of the payment date divided by the number of
payments remaining to be made, and this installment option is treated as the
entitlement to a single payment for purposes of Treasury Regulation
§ 1.409A-2(b)(2)(iii)). The Participant may also elect to receive (or begin
receiving) such distribution either at the time specified in paragraph (a) or at
the later of (i) the time specified in paragraph (a) or (ii) the month of March
in a year selected by the Participant. If a Participant is eligible to make an
election under this paragraph (b) but fails to do so on or before December 31,
2006, the Participant’s Supplemental Thrift Benefits Account Balance shall be
distributed at the time and form of payment as described under paragraph (a),
subject to the next sentence. A Participant who is eligible to make an election
under this paragraph (b) may change the time or form of payment of his or her
Supplemental Thrift Benefits Account after December 31, 2006, provided, however,
that the change is made at least 12 months before the distribution is scheduled
to begin, and the new distribution date is at least five years after the
previously scheduled distribution date.
               (c) If the Company fails to make any payment due under this
Article 5 within 90 days after it first becomes due, the payment shall be made
from the Rabbi Trust (to the extent assets in the Rabbi Trust are available to
make the payment).

 



--------------------------------------------------------------------------------



 



Article 6. Supplemental Retirement Benefits.
     6.1 Benefit Amount.
     If a Participant experiences a Termination of Employment Service after
reaching his Vesting Date under the Retirement Plan, such Participant shall be
entitled to a Supplemental Retirement Benefit equal to (i) the amount of such
Participant’s Vested benefit computed under the Retirement Plan, determined as
if the Participant commenced benefits under the Retirement Plan on the first day
of the month after the Termination of Employment Service and in the same form as
the Supplemental Retirement Benefit is paid, without regard to the Limitations,
reduced by (ii) the amount of such Participant’s Vested benefit computed under
the Retirement Plan, determined at the same time and in the same form, after
application of the Limitations. If, however, the form of payment for the
Participant’s Supplemental Retirement Benefit is not available under the
Retirement Plan, the amount of the Supplemental Retirement Benefit shall be
determined under the preceding sentence as if the Supplemental Retirement
Benefit is paid in a single life annuity, and the resulting benefit is converted
actuarially into the form of benefit for the Supplemental Retirement Benefit
based on a 7% interest rate and the GAM 83 mortality table (95% male/5% female).
     6.2 Death.
               (a) If a Participant dies after the Participant’s Supplemental
Retirement Benefit begins to be paid, payment may continue to be paid to the
Participant’s beneficiary in accordance with the Participant’s distribution
election (or, if no election has been made, in accordance with the installment
payment option). If the Participant has not designated a beneficiary (or the
Participant’s designated beneficiary predeceases the Participant), the
Participant’s beneficiary will be determined under the provisions of the
Retirement Plan pertaining to a failure to designate a beneficiary.
               (b) If a Participant dies before the Participant’s Supplemental
Retirement Benefit begins to be paid, the Participant’s spouse, if any, will
receive the Participant’s Supplemental Retirement Benefit as described in this
paragraph. Payment will be made to the spouse in the form of a single life
annuity beginning in the month after the Participant’s death, except if paid in
a lump sum pursuant to Section 6.3(c) (relating to small lump sums). The amount
of the payment shall be equal to (i) the amount of the death benefit that the
spouse would be entitled to receive under the Retirement Plan, if paid in the
form of a single life annuity beginning in the month after the Participant’s
death, without regard to the Limitations, reduced by (ii) the amount of the
death benefit that the spouse would be entitled to receive under the Retirement
Plan, determined at the same time and in the same form, after application of the
Limitations.
     6.3 Benefit Payments.
               (a) Except as otherwise provided in paragraphs (b) (relating to
Participant’s elections) and (c) (relating to small lump sum payments), the
payment of a Supplemental Retirement Benefit to which a Participant (or, if the
Participant dies after payments begin to be made, such Participant’s
beneficiary) is entitled under the Plan shall be distributed to the Participant
(or beneficiary) in the form of equal, monthly installments over a period of ten
years (which installment option is treated as the entitlement to a single
payment for purposes of Treasury Regulation § 1.409A-2(b)(2)(iii)). Such
distribution shall begin to be paid in the month following the Participant’s
Termination of

 



--------------------------------------------------------------------------------



 



Employment Service, provided however, that payments that would otherwise be made
in the first six months following the Participant’s Termination of Employment
Service will instead by made in a lump sum in the seventh month following the
Participant’s Termination and shall include interest from the scheduled payment
date to the actual payment date at the rate that is used under the Retirement
Plan to satisfy Section 417(e) of the Code for a distribution in the month
following the Participant’s Termination.
               (b) Subject to paragraph (c), an individual who is a Participant
and an employee of the Company on December 31, 2006, may elect a form of payment
and a time of payment with respect to the Participant’s Supplemental Retirement
Benefit as described in this paragraph. The Participant may elect to receive the
Participant’s Supplemental Retirement Benefit in the form described in paragraph
(a) or in any other form available under the Retirement Plan. The Participant
may also elect to receive (or begin receiving) such distribution either at the
time specified in paragraph (a) or at the later of (i) the date specified in
paragraph (a) or (ii) the month of March in a year selected by the Participant.
If a Participant is eligible to make an election under this paragraph (b) but
fails to do so on or before December 31, 2006, the Participant’s Supplemental
Retirement Benefit shall be distributed at the time and form of payment as
described under paragraph (a), subject to the next sentence. A Participant who
is eligible to make an election under this paragraph (b) may change the time or
form of payment of his or her Supplemental Retirement Benefit after December 31,
2006, provided, however, that the change is made at least 12 months before the
distribution is scheduled to begin, and the new distribution date is at least
five years after the previously scheduled distribution date.
               (c) The Committee has the discretion to require, in writing and
consistent with Treasury Regulation § 1.409A-3(j)(5)(v), the payment to a
Participant or Beneficiary of a Supplemental Retirement Benefit of a lump sum
equal to the present value of the Supplemental Retirement Benefit when the
present value of such Supplemental Retirement Benefit, together with the present
value of any benefits that are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury Regulation
§ 1.409A–1(c)(2) is not greater than the applicable dollar amount under
Section 402(g)(1)(B) of the Code. For purposes of the preceding sentence,
present value is determined as of the date payment of such Supplemental
Retirement Benefit is to be made using the interest and mortality assumptions
that are used under the Retirement Plan to satisfy Section 417(e) of the Code.
     6.4 Taxability of Benefits Prior to Payment.
               (a) If the Plan fails to meet the requirements of Section 409A of
the Code, payment of an affected Participant’s benefit under the Plan may be
accelerated in accordance with Treasury Regulation § 1.409A-3(j)(vii), provided
that such accelerated payment may not exceed the amount required to be included
in income as a result of the failure to comply with the requirements of
Section 409A of the Code.
               (b) Payment of a Participant’s benefit under the Plan may be
accelerated in accordance with Treasury Regulation § 1.409A-3(j)(vi) to pay
(1) any Federal Insurance Contributions Act tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or any Railroad Retirement Act tax imposed
under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code on benefits
under the Plan, and (2) if applicable, the income tax at source on wages imposed
under Section 3401 of the

 



--------------------------------------------------------------------------------



 



Code or the corresponding withholding provisions of applicable state, local, or
foreign tax laws as a result of such payment.
Article 7. Rabbi Trust
     7.1 Establishment of a Rabbi Trust. As soon as administratively practicable
following the Effective Date, the Company shall establish an irrevocable Rabbi
Trust to accumulate assets that will assist the Company in meeting its
obligations under the Plan. The Rabbi Trust shall have an independent trustee
that is selected by the Company. The trust agreement with respect to the Rabbi
Trust shall provide that the assets of the Rabbi Trust shall at all times be
specifically subject to the claims of the Company’s creditors in the event of
the bankruptcy or insolvency (as defined by the Rabbi Trust Agreement) of the
Company. Notwithstanding this Section 7.1, the Rabbi Trust shall be funded only
to the extent permissible under Section 409A(b) of the Code.
     7.2 Funding of the Rabbi Trust. Except as otherwise provided in Article 8,
the Company may contribute cash, Company Stock, or any other asset to the Rabbi
Trust when and as the Company deems appropriate.
Article 8. Change in Control
     8.1 Funding of the Rabbi Trust. Upon the occurrence of a Change in Control,
(i) the Company shall within ten business days thereafter contribute to the
Rabbi Trust in cash an amount sufficient to cover all Supplemental Thrift
Benefits and Supplemental Retirement Benefits accrued hereunder as of date on
which the Change in Control occurs and (ii) the Company, within 30 day after the
commencement of each Plan Year thereafter, shall contribute to the Rabbi Trust
in cash such additional amounts as shall be necessary to ensure that the assets
of the Rabbi Trust are at least sufficient to cover all Supplemental Thrift
Benefits and Supplemental Retirement Benefits accrued as of the commencement of
such Plan Year. Notwithstanding this Section 8.1, the Rabbi Trust shall be
funded only to the extent permissible under Section 409A(b) of the Code.
     8.2 Payment of Supplemental Thrift Benefits.
               (a) If at any time during the two-year period immediately
following the occurrence of such Change in Control a Participant incurs a
Termination of Employment Service, then the terminated Participant shall be
entitled to receive a lump-sum cash payment equal to: (A) such Participant’s
Supplemental Thrift Benefit and (B) the present value (determined using the
interest and mortality assumptions that are used under the Retirement Plan to
satisfy Section 417(e) of the Code) of the Vested benefit to which such
Participant would be entitled pursuant to Section 6.1 if the Accelerating Event
constituted a Termination of Employment Service by the Participant after
reaching such Participant’s Vesting Date under the Retirement Plan. The Company
shall make, or shall cause the Rabbi Trust to make, the payments due under this
Section 8.2(a) in the seventh month after the date of the Participant’s
Termination of Employment Service
          (b) If the Plan and all agreements, methods, programs, and other
arrangements that are treated together with the Plan as a single plan under
Treasury Regulation § 1.409A-1(c)(2) are terminated at any time during the
30 days preceding or the 12 months following a Change in Control in accordance
with Treasury Regulation § 1.409A-3(j)(4)(ix)(B), then each Participant shall be

 



--------------------------------------------------------------------------------



 



entitled to receive a lump-sum cash payment equal to: (A) such Participant’s
Supplemental Thrift Benefit and (B) the present value (determined using the
interest and mortality assumptions that are used under the Retirement Plan to
satisfy Section 417(e) of the Code) of the Vested benefit to which such
Participant would be entitled pursuant to Section 6.1 if the Accelerating Event
constituted a Termination of Employment Service by the Participant after
reaching such Participant’s Vesting Date under the Retirement Plan. The Company
shall make, or shall cause the Rabbi Trust to make, the payments due under this
Section 8.2(b) as soon as practicable, but not more than 30 days following, the
date of termination of the Plan and all agreements, methods, programs, and other
arrangements that are treated together with the Plan as a single plan under
Treasury Regulation § 1.409A-1(c)(2).
     8.3 Composition of the Committee. The composition of the Committee
immediately prior to the Change in Control shall not be changed after the Change
in Control, except with the consent of a majority of the Continuing Directors.
If, after the Change in Control, a member of the Committee resigns or is unable
to serve due to death or disability, the remaining members of the Committee
shall appoint a replacement.
     8.4 Reimbursement of Fees and Expenses. Following a Change in Control, the
Company promptly shall reimburse a Participant for all legal fees and expenses
reasonably incurred in successfully enforcing any right or benefit under the
Plan. Any reimbursement of legal fees pursuant to this Section 8.4 shall be paid
no later than the end of the individual’s taxable year next following the
individual’s taxable year in which the related expense is incurred, except that
if such reimbursement is subject to a substantial risk of forfeiture, it shall
be paid no later than two and one-half months after it is no longer subject to a
substantial risk of forfeiture.
Article 9. Beneficiary Designation — Supplemental Thrift Benefits
     9.1 Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries who, upon the Participant’s death, will receive the
Supplemental Thrift Benefits that otherwise would have been paid to the
Participant under the Plan. All such designations shall be signed by the
Participant, and shall be in such form as is prescribed by the Committee. Each
designation shall be effective as of the date delivered to the Committee (or to
a Company employee appointed by the Committee to receive such designations);
provided that the Committee must receive any beneficiary designation or change
therein before the Participant’s death. A Participant may change his beneficiary
designation, at any time and from time to time, on such form as is prescribed by
the Committee. In the event of the death of the Participant, the payment of all
amounts deferred under the Plan, and the earnings thereon, shall be in
accordance with the last written beneficiary designation signed and delivered by
the Participant and not revoked.
     9.2 Payment to Beneficiary. If a Participant dies before his Supplemental
Thrift Benefit has been paid in full, the payment thereof to the Participant’s
beneficiary or beneficiaries shall be made in a single lump-sum cash payment on
the 30th day following the Participant’s death.
     9.3 Death of Beneficiary. In the event that all the beneficiaries of a
Participant predecease the Participant, the Supplemental Thrift Benefit that
would have been paid to the Participant under the Plan shall be paid in a single
lump-sum cash payment on the 30th day following the Participant’s death to the
Participant’s estate, or to the person or persons designated in writing by the
Participant’s estate.

 



--------------------------------------------------------------------------------



 



     9.4 Ineffective Designation. In the event a Participant does not designate
a beneficiary with respect to his Supplemental Thrift Benefit, or for any reason
such designation is ineffective, in whole or in part, the Supplemental Thrift
Benefit that otherwise would have been paid to the Participant under the Plan
shall be paid in a single lump-sum cash payment on the 30th day following the
Participant’s death to the Participant’s estate.
Article 10. Withholding of Taxes
     The Company shall have the right to either (i) require Participants to
remit to the Company, or any person or entity designated by the Committee to
administer the Plan, an amount sufficient to satisfy any applicable federal,
state, and local income and employment tax withholding requirements or (ii) to
deduct from any payment made pursuant to the Plan amounts sufficient to satisfy
such withholding requirements.
Article 11. Amendment and Termination
     The Company has the right to amend, suspend, or terminate the Plan at any
time by action of the Board of Directors, except that (i) no such amendment,
suspension, or termination shall, without the written consent of a Participant,
change the time or form of any payout under the Plan or otherwise adversely
affect, in any material respect, such Participant’s rights with respect to
amounts theretofore accrued under the Plan, and (ii) following a Change in
Control, the Company shall not amend Section 5.5 (b), Articles 3, 7 or 8, or
this Article 11, and shall not amend any other provision of the Plan in a manner
that would alter the effect of Section 5.5(b), Articles 3, 7 or 8, or this
Article 11.
Article 12. Miscellaneous
     12.1 Employment. No provision of the Plan, nor any action taken by the
Committee or the Company pursuant to the Plan, shall give or be construed as
giving a Participant any right to be retained in the employ of the Company, or
affect or limit in any way the right of the Company to terminate his employment.
     12.2 Notice. Any notice required or permitted to be given to the Committee
or the Company under the Plan shall be sufficient if in writing and hand
delivered, sent by registered or certified mail, or delivered in any other
manner authorized by the Committee, to the Committee (or to a person designated
by the Committee to receive such notices). Such notices, if mailed, shall be
addressed to the principal executive offices of the Company. Notice to any
Participant shall be given in any manner authorized by the Committee and, if
mailed, shall be sent to the Participant’s address as is set forth in the
records of the Company.
     12.3 Unfunded Plan. This Plan is intended to be an unfunded plan for tax
purposes and for purposes of Title I of ERISA. The Plan is intended primarily to
provide deferred compensation benefits for “a select group of management or
highly compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA, and therefore is further intended to be exempt from the provisions of
Parts 2, 3, and 4 of Title I of ERISA. The Committee may terminate the Plan for
any or all Participants, subject to Article 11, in order to achieve and maintain
these intended results.

 



--------------------------------------------------------------------------------



 



     12.4 Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger or consolidation, the purchase of
all or substantially all of the assets of the Company, or otherwise. The
provision of the Plan with respect to each Participant shall be binding on such
Participant’s heirs, executors, administrators or other successors in interest.
     12.5 Nontransferability. The Committee may recognize the right of an
alternate payee named in a domestic relations order to receive all or a portion
of a Participant’s benefit under the Plan, provided that (i) the domestic
relations order would be a “qualified domestic relations order” within the
meaning of Section 414(p) of the Code if Section 414(p) were applicable to the
Plan, (ii) the domestic relations order does not purport to give the alternate
payee any right to assets of the Company or its affiliates, and (iii) the
domestic relations order does not purport to give the alternate payee any right
to receive payments under the Plan before the Participant is eligible to receive
such payments. Except as set forth in the preceding sentence with respect to
domestic relations orders, and except as required under applicable federal,
state, or local laws concerning the withholding of tax, the rights of any
Participant or beneficiary to amounts deferred under the Plan, and the earnings
thereon, are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or any beneficiary, other than by will or by the
laws of descent and distribution. In no event shall the Company make any payment
under the Plan to any assignee or creditor of a Participant or beneficiary.
     12.6 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     12.7 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Company.
     12.8 Governing Law. To the extent not preempted by federal law, the Plan
shall be governed by and construed in accordance with the laws of the state of
New Jersey, without giving effect to any choice or conflict of law provision or
rule.
     12.9 Section 409A of the Internal Revenue Code.
     (a) The Plan is intended, and shall be construed, to comply with the
requirements of Section 409A of the Code. However, the Plan does not transfer to
the Company or any entity or other individual any tax or penalty that is the
responsibility of the Participant.
     (b) Any payment may be made on any day other than the date on which payment
is scheduled to begin under the Plan to the extent that such payment is treated
as being paid on the date specified in the previous sentence under Treasury
Regulation § 1.409A-3(d), which permits payment to be made within thirty days
before the specified date and later within the same calendar year, or, if later,
within 2-1/2 months following the specified date, provided that the Participant
is not permitted to designate the taxable year of payment.
     (c) To comply with Section 409A of the Code, the following special claims
procedures apply in addition to any other claims procedures applicable to the
Plan. If a Participant or Beneficiary believes

 



--------------------------------------------------------------------------------



 



he or she is entitled to have received benefits but has not received them, the
Participant or Beneficiary must accept any payment made under the Plan and make
prompt and reasonable, good faith efforts to collect the remaining portion of
the payment, as determined under Treasury Regulation § 1.409A-3(g). For this
purpose (and as determined under such regulation), efforts to collect the
payment will be presumed not to be prompt, reasonable, good faith efforts,
unless the Participant or Beneficiary provides notice to the plan administrator
within 90 days of the latest date upon which the payment could have been timely
made in accordance with the terms of the Plan and the regulations under
Section 409A of the Code, and unless, if not paid, the Participant or
Beneficiary takes further enforcement measures within 180 days after such latest
date. In addition, a Participant or Beneficiary must exhaust any other claims
procedures established by the plan administrator before initiating litigation.
     IN WITNESS WHEREOF, the Company has caused this Vulcan Materials Company
Unfunded Supplemental Benefit Plan for Salaried Employees to be executed for and
in its name and its corporate seal to be hereto affixed and attested by its duly
authorized Secretary, this 11th day of December, 2008.

                     
 
              VULCAN MATERIALS COMPANY     ATTEST:                
 
                   
By:
  /s/ Jerry F. Perkins       By:   /s/ Donald M. James    
 
                   
 
  Jerry F. Perkins, Jr.           Donald M. James    
 
  Corporate Secretary           Chairman and Chief Executive Officer    
 
                    CORPORATE SEAL                

 